Name: Commission Regulation (EEC) No 2767/93 of 7 October 1993 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 14 Official Journal of the European Communities 8 . 10. 93 COMMISSION REGULATION (EEC) No 2767/93 of 7 October 1993 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ( ¢), as last amended by Regu ­ lation (EEC) No 3714/92 (2), and in particular the second sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EEC) No 1864/93 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1864/93 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1864/93 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77 . O OJ No L 378, 23 . 12. 1992, p . 23 . (3) OJ No L 170, 13 . 7 . 1993 , p . 19 . 8. 10 . 93 Official Journal of the European Communities No L 251 /15 ANNEX to the Commission Regulation of 7 October 1993 altering the export refunds on poultrymeat n . , , Destination AmountProduct code Df refund (') of refund 0 ECU/100 units 0105 11 11 000 09 4,00 10 3,00 0105 11 19 000 09 4,00 10 3,00 0105 11 91 000 09 4,00 10 3,00 0105 11 99000 09 4,00 10 3,00 0105 19 10 000 01 4,00 0105 19 90 000 01 3,00 ECU/ 100 kg 0105 91 00 000 01 10,00 0207 10 11 000 01 8,00 0207 10 15 000 04 30,00 05 23,00 06 15,00 0207 10 19 100 04 34,00 05 27,00 06 15,00 0207 10 19 900 11 23,00 12 15,00 0207 10 31 000 01 21,00 0207 1039000 01 21,00 0207 10 51 000 07 17,00 08 23,00 0207 10 55 000 07 17,00 08 27,00 0207 10 59 000 07 17,00 08 27,00 0207 21 10 000 04 30,00 05 23,00 06 15,00 0207 21 90 100 04 34,00 05 27,00 06 15,00 0207 21 90 900 11 23,00 12 15,00 0207 22 10 000 01 21,00 0207 22 90 000 01 21,00 0207 23 11 000 07 17,00 08 27,00 0207 23 19 000 07 17,00 08 27,00 n  , Destination AmountProduct code of refund (') of refund 0 ECU/ 100 kg 0207 39 11 110 01 4,00 0207 39 11 190   0207 39 11 910   0207 39 1 1 990 01 34,00 0207 39 13 000 02 34,00 03 15,00 0207 39 15 000 01 5,00 0207 39 21 000 01 22,00 0207 39 23 000 02 40,00 03 21,00 0207 39 25 100 02 34,00 03 15,00 0207 39 25 200 02 34,00 03 15,00 0207 39 25 300 02 34,00 03 15,00 0207 39 25 400 01 2,50 0207 39 25 900   0207 39 31 110 01 5,00 0207 39 31 190   0207 39 31 910   0207 39 31 990 01 39,00 0207 39 33 000 01 21,00 0207 39 35 000 01 7,00 0207 39 41 000 01 26,00 0207 39 43 000 01 12,00 0207 39 45 000 01 ' 25,00 0207 39 47 100 01 7,00 0207 39 47 900   0207 39 55 110 01 4,00 0207 39 55 190   0207 39 55 910   0207 39 55 990 01 38,00 0207 39 57 000 01 27,00 0207 39 65 000 01 7,00 0207 39 73 000 07 17,00 08 29,00 0207 39 77 000 07 16,00 08 27,00 0207 41 10 110 01 4,00 0207 41 10 190   0207 41 10 910   0207 41 10 990 01 34,00 0207 41 1 1 000 02 34,00 03 1 5,00 0207 41 21 000 01 5,00 No L 251 / 16 Official Journal of the European Communities 8 . 10 . 93 . Destination AmountProduct code 0f refund (') of refund « ECU/100 kg 0207 41 41 000 01 22,00 0207 41 51 000 02 40,00 03 21,00 0207 41 71 100 02 34,00 03 15,00 0207 41 71 200 02 34,00 03 15,00 0207 41 71 300 02 34,00 03 15,00 0207 41 71 400 01 2,50 0207 41 71 900   0207 42 10 110 01 5,00 0207 42 10 190   0207 42 10 910   0207 42 10 990 01 39,00 0207 42 11 000 01 21,00 0207 42 21 000 01 7,00 D  . . Destination AmountProduct code 0f refund (') of refund fl ECU/ 100 kg 0207 42 41 000 01 26,00 0207 42 51 000 01 12,00 0207 42 59 000 01 25,00 0207 42 71 100 01 7,00 0207 42 71 900   0207 43 15 110 01 4,00 0207 43 15 190   0207 43 15 910   0207 43 15 990 01 38,00 0207 43 21 000 01 27,00 0207 43 31 000 01 7,00 0207 43 53 000 07 17,00 08 29,00 0207 43 63 000 07 16,00 08 27,00 1602 39 11 100 01 10,00 1602 39 11 900   (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq , Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan , Ukraine , Uzbekistan , Lithuania, Estonia, Latvia, Iran , Singapore, Angola, Lebanon and Syria, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain , Qatar, Oman, the United Arab Emirates, Jordan , Singapore, the Republic of Yemen, Iraq , Iran, Angola, Lebanon and Syria, 05 Ceuta and Melilla, Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan , Lithuania, Estonia and Latvia, 06 All destinations except the United States of America and those of 04 and 05 above, 07 Hungary, Poland, Romania, the Republics of Croatia, Slovenia, Bosnia-Herzegovina, the Federal Republic of Yugoslavia (Serbia and Montenegro), the former Yugoslav Republic of Macedonia, the Czech Republic, the Slovak Republic and Bulgaria, 08 All destinations except the United States of America and those of 07 above, 09 Saudi Arabia, Kuwait, Bahrain , Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran, 10 All destinations except the United States of America and those of 09 above, 1 1 Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan , Lithuania, Estonia and Latvia, 12 All destinations except the United States of America and that of 11 above. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.